Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/24/2022.
•	 Claims 1-5, 7-13, 15-20, 22 are pending on this application.

EXAMINER'S AMENDMENT
 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CPR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 2-5, 7-13, 15, -17-20, 22 remain unchanged as per the amendment filed on 6/24/2022. 
Claims 1 and 16 (as filed on 6/24/2022) is further amended by the examiner as below.
Additions to the claim is reflected by underline (example) and deletions are reflected by strikethrough (
Authorization for this examiner's amendment was given in a telephone interview with Barry D. Blount on 09/02/2022.
 
Claim 1
A method for managing fluid flow in pipes, comprising: 
initializing models of at least two fluid pads and of one or more pipe elements, the models of the fluid pads comprising material points; 
for each of the material points, determining: 
an integration weight; and 
a material state; 
(a) for each of the fluid pads, discretizing governing fluid flow equations on a numerical grid, wherein the numerical grid is constrained within the pipe elements; 
(b) solving the discretized equations to generate nodal solutions; 
(c) constructing material point solutions from the nodal solutions; 
updating the models of the fluid pads with the material point solutions; 
estimating a pressure at a wellbore location represented by the models of the pipe elements based on the updated models; and 
based on the estimated pressure, causing a pumping rate to be adjusted.

Claim 16
A fluid flow data analysis system comprising: 
a processor; and 
a display configured to display graphical representations of a fluid flow model, wherein the system is configured to: 
initialize models of at least two fluid pads and of one or more pipe elements, the models of the fluid pads comprising material points; 
for each of the material points, determine: 
an integration weight; and 
a material state; 
(a) discretize governing equations on a numerical grid, wherein the numerical grid is constrained within the pipe elements; 
(b) solve the discretized equations to generate nodal solutions; 
(c) construct material point solutions from the nodal solutions; 
update the models of the fluid pads with the material point solutions; 
estimate a pressure at a wellbore location represented by the models of the pipe elements based on the updated models; and 
cause a pumping rate to be adjusted based on the estimated pressure.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-5, 7-13, 15-20, 22 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1
• for each of the material points, determining: 
an integration weight; and 
a material state; 
(a) for each of the fluid pads, discretizing governing fluid flow equations on a numerical grid, wherein the numerical grid is constrained within the pipe elements; 
(b) solving the discretized equations to generate nodal solutions; 
(c) constructing material point solutions from the nodal solutions; 
updating the models of the fluid pads with the material point solutions; 
estimating a pressure at a wellbore location represented by the models of the pipe elements based on the updated models; and 
based on the estimated pressure, causing a pumping rate to be adjusted. 

Claim 9
• for each of the material points, determining: 
an integration weight; and 
a material state; 
(a) for each of the fluid pads, discretizing governing fluid flow equations on a numerical grid, wherein the numerical grid is constrained to the pipe elements; 
(b) solving the discretized equations to generate nodal solutions; 
(c) constructing material point solutions from the nodal solutions; 
updating the models of the fluid pads with the material point solutions; and  
adjusting the pumping rate based on the updated models;

Claim 16
• for each of the material points, determine: 
an integration weight; and 
a material state; 
(a) discretize governing equations on a numerical grid, wherein the numerical grid is constrained within the pipe elements; 
(b) solve the discretized equations to generate nodal solutions; 
(c) construct material point solutions from the nodal solutions; 
update the models of the fluid pads with the material point solutions; 
estimate a pressure at a wellbore location represented by the models of the pipe elements based on the updated models; and 
cause a pumping rate to be adjusted based on the estimated pressure.

	One of the relevant prior art of record - Zhang et al. (Material point method applied to multiphase flows, Journal of Computational Physics 227 (2008) 3159–3173) teaches a material point numerical method applied to multiphase flows to ensure that the continuity requirement is satisfied with an error consistent with the discretization error and will not grow beyond that during the time advancement in the calculation. This method is independent of physical models. Its numerical implementation is quite similar to the common method used in Eulerian calculations of multiphase flows.
Another relevant prior art of record - Edwards et al.  (Hydrodynamics of three phase flow in upstream pipes, Cogent Engineering (2018), pp 1-28) relates to predictive models, three phase flow regimes and methods of identifying flow regimes. Additionally, effects of water cut and fluid velocities on pressure drop, liquid holdup and flow regimes were also discussed.
Yet, another relevant prior art of record - Abe et al. (Material Point Method for Coupled Hydromechanical Problems, 2012, ASCE. 1-16) conceptually presents a new formulation of the material point method (MPM) for solving coupled hydromechanical problems of fluid-saturated soil subjected to large deformation. A soil–pore fluid coupled MPM algorithm based on Biot’s mixture theory is proposed for solving hydromechanical interaction problems that include changes in water table location with time. 
Dong et al. (Investigation of impact forces on pipeline by submarine landslide using material point method, Ocean Engineering 146 (2017) 21–28) defines the transient process of a submarine landslide impacting a pipeline is modelled using the material point method (MPM) with an enhanced contact algorithm.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 9 and 16.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

 Claims 1-5, 7-13, 15-20, 22 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146